Citation Nr: 1008741	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1963 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In December 2007, the Veteran canceled a hearing before a 
Veterans Law Judge, which was scheduled for February 2008.  

In a March 2008 decision, the Board determined that new and 
material evidence had been presented to reopen a claim of 
service connection for hearing loss, and remanded that claim 
as well as the claim of service connection for tinnitus to 
the RO for additional development.  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The RO made two attempts in January 2009 and in September 
2009 to obtain records of a private physician, whom the 
Veteran authorized to release the information in April 2008.  
The requests for records were returned as undeliverable on 
both occasions.  In the returned mail in January 2009, there 
was a notation on the envelope that the forwarding time had 
expired and provided a new address for the private physician.  
There is no indication that the RO attempted to contact the 
private physician at the new address or that the RO informed 
the Veteran of the failed attempts to secure the records.  





Accordingly, this case is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
authorize VA to obtain the records of 
W.H., MD, pertinent to the diagnosis 
and treatment of hearing loss and 
tinnitus.  The forwarding address is 
18926 Wildrose Lane, Tomball Texas, 
77377-3538.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e). 

2.  After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought on appeal is 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).   

